DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/22 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 15, 21, 25, 27-28, 30, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Luxon et al. (US 20160310711 A1), hereinafter referred to as “Luxon”, and Askem (CN 104507513 A) (as cited in provided translation), and further in view of Thompson et al. (US 20090053085 A1, hereinafter referred to as “Thompson”).
Regarding claim 15, Luxon teaches a system for the treatment of pleural effusion (the device that is well-suited for draining chest tubes or other drainage tubes that apply constant negative pressure to the patient, see Paragraph [0155]), the system (see Figure 36) comprising: a fluid conductor (288) configured to provide fluid communication with a pleural space of a patient (drainage tubes for pleural cardiac purposes, see Paragraph [0100]); a pump head (housing component that holds fluid lines see Figures 8 and 9); a power unit (peristaltic pump (286) and a collection vessel (in yet other embodiments, the pumping mechanism is wall suction applied to the drainage reservoir, see last sentence of Paragraph [0020]) (see Figure 36), the pump head being positioned along a route of fluid communication between the fluid conductor and the collection vessel (pump (286) is located between fluid conductor (288) and drainage reservoir, see Figure 36); a controller (392) operatively coupled to the power unit (396) the controller (see Figure 42). However, the Luxon does not explicitly teach the controller being configured to: monitor a current draw associated with operation of the power unit, determine deviation between the current draw and a normal current draw, and in response to determining a deviation, provide an alarm signal.
Askem teaches a negative pressure wound treating device that has a controller (1160) to monitor and detect various operating conditions (see Abstract); including monitor a current draw associated with operation of the power unit (the controller can be configured to periodically and/or continuously monitor the duty cycle of the pump (104) and determine a duty cycle threshold based at least in part on capacity and device power supply (1130), see Paragraph [0045])(the capacity being determined by the voltage and current of the power supply, see Paragraph [0048]), determine deviation between the current draw and a normal current draw (the pump assembly, such as controller (1160), may be configured to compare the determined duty cycle and the threshold value to determine an error condition such as a leakage, see Paragraph [0044]), and in response to determining a deviation, provide an alarm signal (the system can provide an alarm to reflect operation condition to the user, see Paragraph [0026]).
Luxon and Askem are analogous art because both deal with negative pressure drainage system comprising a controller to monitor operating conditions of the pump. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the controller of Askem and further include wherein the controller is configured to monitor a current draw associated with operation of the power unit and determine a deviation between measured current draw and the normal current draw, in response to provide a signal, as taught by Askem. Askem teaches duty cycle measurements can indicate presence of a high leak in the system, and the controller can indicate this condition to a user (e.g., patient, caretaker, doctor, etc.) by program, and/or temporarily halting or interrupting the negative pressure source operation to save power (see last line of paragraph [0025]).
Modified Luxon as described above teaches all of the limitations of claim 1. However, Luxon does not explicitly teach wherein a power unit detachably couples to the pump head. 
Thompson teaches a pump head (pump cassette (12)); a power unit (pump assembly (10)) detachably coupled to the pump head (see Figure 7) (see Paragraph [0037]) so as to impart rotational power to the pump head when coupled (see last line of Paragraph [0037]).
Luxon and Thompson are analogous art because deal with a peristaltic pump assembly used for transporting fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the power unit of Luxon and further include the power unit to be detachably coupled to the pump head and impart rotational power, as taught by Thompson. Thompson teaches a detachable pump provides a simplified pump assembly design to facilitate easier loading and removal of the cassette to and from the pump assembly (see first sentence of Paragraph [0016]).
Regarding claim 21, Luxon further teaches wherein the collection vessel is configured so as to allow at least a portion of a fluid contained within the collection vessel to be evaporated therefrom (collection vessel can comprise of a vent that allows air to escape the collection vessel, see Paragraph [0162])(see Figure 39).
Regarding claim 25, Luxon further teaches wherein the power unit is configured to impart rotational power to the pump head (via peristaltic pump (286)), when actuated, in only a first direction of rotation (inherent: peristaltic pump (286) is configured to only provide suction, as discussed in Paragraph [0148]; the pump only rotating in one direction to provide that suction, as depicted in Figure 34).
Regarding claim 27, Luxon further teaches wherein the pump head is configured for connection to the fluid conductor such that a chamber of the pump head is in fluid communication with a flow path of the fluid conductor (as shown in Figures 8 and 9).
Regarding claim 28, Luxon further teaches wherein the pump head is configured to receive at least a portion of the fluid conductor (see Figure 9), and wherein the pump head is configured as a peristaltic pump (the drainage lines can be placed into pump head and pump head is configured to comprise of peristaltic pump, see Figure 8 and 9) (see Paragraph [0085] and [0092]).
Regarding claim 30, Luxon further teaches wherein the pump head is in signal communication with the controller (392) (see Paragraph [0168]), wherein the controller is configured to detect a blockage within the fluid conductor or a component in fluid communication therewith (controller which houses pressure interface (4328) is configured to measure the fluid volume measurements, see Paragraph [0168]).
Regarding claim 32, Luxon further teaches wherein the controller is configured to determine a volume of a fluid received into the collection vessel (controller which houses pressure interface (4328) is configured to measure the fluid volume measurements, see Paragraph [0168]).
Regarding claim 34, Luxon further teaches wherein the fluid conductor comprises an intercostal tube (drainage tubes for pleural cardiac or pneumothorax purposes can be used, see Paragraph [0100]).
5.	Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Luxon, Askem, and Thompson, as applied in claim 15, and in further view of Locke et al. (US 20110257613 A1), hereinafter referred to as “Locke”.
Regarding claim 19, modified Luxon teaches all of the limitations, as discussed above in claim 15. However, modified Luxon does not explicitly disclose wherein the collection vessel comprises a first port in fluid communication with a first manifold within an internal volume of the collection vessel, wherein the collection vessel further comprises a second port in fluid communication with a second manifold within the internal volume of the collection vessel.
Locke teaches wherein the collection vessel (204) comprises a first port (232) in fluid communication with a first manifold (pluralities of baffles (244)) within an internal volume of the collection vessel (see Figure 3 and 4), wherein the collection vessel further comprises a second port (234) in fluid communication with a second manifold (a liquid-impermeable, vapor-permeable material (236), see Paragraph [0047]). 
Modified Luxon and Locke are analogous art because both deal with body fluid drainage devices that include a collection vessel for holding the body fluids.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the collection vessel of Luxon and replace it with the collection vessel having a first/second port and a first/second manifold in fluid commination, as taught by Locke. Locke teaches the features would help increase the surface area of the liquid-impermeable, vapor-permeable material that the body fluids contacts. The increased surface area may enhance evaporation and vapor transmission of liquids from the body fluids within the container (see Paragraph [0049]).
Regarding claim 22, modified Luxon teaches all of the limitations as discussed above in claim 15. However, modified Luxon does not explicitly teach wherein the collection vessel comprises a semi-permeable membrane.
Locke teaches wherein the collection vessel comprises a semi-permeable membrane (the liquid-impermeable, vapor-permeable material 136 may form the whole container 104, see paragraph [0036]).
Modified Luxon and Locke are analogous art because both deal with body fluid drainage devices that include a collection vessel for holding the body fluids.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the collection vessel of Luxon and incorporate a semi-permeable membrane, as taught by Locke. Locke teaches the semi-permeable membrane will let fluids evaporation allowing more fluid to be processed by the container than the container could otherwise hold (see Abstract).
6.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Luxon, Askem, and Thompson, as applied in claim 15, and in further in view of Neoh et al. (US 20130315763 A1), hereinafter referred to as “Neoh”.
Regarding claim 24, modified Luxon teaches all of the limitations, as discussed above in claim 15, and further teaches wherein the power unit is configured to impart rotational power to the pump head (via peristaltic pump (286)). However, modified Luxon does not explicitly teach wherein the power unit when so-actuated, is in a first direction of rotation and, when so- actuated, is in a second direction of rotation. 
Neoh teaches wherein the power unit (rotor assembly (102)) when so-actuated, in a first direction of rotation (rotor assembly can rotate in a clockwise direction, see Paragraph [0073])) and, when so- actuated, in a second direction of rotation (rotor assembly (102) can rotate in a counter-clockwise position, see Paragraph [0008]).
Modified Luxon and Neoh are analogous art because deal a peristaltic pump used for transporting fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the power unit of Luxon to rotate bi-directionally, as taught by Neoh. Neoh teaches various configurations of the rotor assembly and tubing are possible, with some configurations being more desirable than others for certain procedures like paracentesis and thoracentesis (see last line of Paragraph [0073]).
7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Luxon, Askem, and Thompson, as applied in claim 25, and in further in view of Abal (US 8936447 B2).
Regarding claim 26, modified Luxon teaches all of the limitations, as discussed above in claim 25. However, modified Luxon does not explicitly wherein: in a first configuration, the pump head is configured such that, upon receiving the rotational power in the first direction of rotation, fluid is communicated into the collection vessel, and in a second configuration, the pump head is configured such that, upon receiving the rotational power in the first direction of rotation, the fluid is communicated out of the collection vessel. 
Abal teaches wherein: in a first configuration (driving element (36) in an initial orientation, see Col.8 lines 26-40), the pump head is configured such that, upon receiving the rotational power in the first direction of rotation (unidirectional rotary motion of driving element (38)), fluid is communicated into the collection vessel (cassette (30) can accept medical fluid from fluid source, see Col.8 lines 26-40), and in a second configuration (when interface element (36) reverses direction, see Col.8 lines 26-40) the pump head is configured such that, upon receiving the rotational power in the first direction of rotation (unidirectional rotary motion of driving element (38)), the fluid is communicated out of the collection vessel (pumps fluid in the opposite direction, see Col.8 lines 26-40).
Modified Luxon and Abal are analogous art because both deal with medical fluid delivery device with peristaltic pumping means. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the pump head of modified Luxon and further include a first configuration to allow fluid be received in the collection vessel and a second configuration to allow fluid to flow out of the collection vessel while keeping the rotational power in only a first direction, as taught by Abal. Abal teaches the unidirectional rotating drive can provided precise control over the rate of deliver of medical fluid as well as the cassette is produced from a relatively small number of parts, simultaneously reducing cost while increasing the reliability of operation (see Col.2 lines 1-3).
8.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Luxon, Askem, and Thompson, as applied in claim 15, and in further in view of Watson (WO 2007024230 A1).
Regarding claim 33, Luxon teaches all of the limitations, as discussed above in claim 15. However, Luxon does not explicitly teach wherein the fluid conductor comprises a manifold.
Watson teaches wherein the fluid conductor comprises a manifold (see Figure 5) (see Paragraph [42]).
Luxon and Watson are analogous art because both deal with a drainage system comprising of a fluid conductor. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the fluid conductor of Luxon and further include a manifold, as taught by Watson. Watson teaches a manifold in the fluid conductor provides a solution to this problem in the form of a combination high-flow/low-flow tube design that incorporates low-flow or "dead tubes" that allow the blood to collect within them without blocking the high-flow portion of the tube (see Paragraph [42]).
Response to Arguments
9.	Applicant’s arguments, see pg.1, filed 03/09/2022, with respect to claim 30 have been fully considered and are persuasive. The objection of claim 30 has been withdrawn. 
10.	Applicant’s arguments, see pg. 1-2, filed 03/09/2022, with respect to the rejection(s) of claim 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Luxon et al. (US 20160310711 A1), Thompson et al. (US 20090053085 A1) and further in view of Askem (CN 104507513 A).
11.	Specifically applicant argues in claim 15 that the apparatus of Luxon does not perform the function stated in the claim (determining a deviation between the current draw and the a normal current draw) unless the apparatus is specifically so programmed or configured. The examiner agrees that the apparatus of Luxon does not specifically determine a deviation between the current draws, but rather measures the low and high current only without calculating any deviation amongst the measured values. 
However, as explained in the new grounds of rejection, Askem ameliorates the deficiency by teaching determining deviation between the current draw and a normal current draw (the controller can be configured to periodically and/or continuously monitor the duty cycle of the pump (104) and determine a duty cycle threshold based at least in part on capacity and device power supply (1130), see Paragraph [0045]) (the pump assembly, such as controller (1160), may be configured to compare the determined duty cycle and the threshold value to determine an error condition such as a leakage, see Paragraph [0044]) ])(the capacity being determined by the voltage and current of the power supply, see Paragraph [0048]). 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grziwa et al . (US 20160331946 A1) teaches a system for the treatment of pleural effusion (chest drainage system (10), see Abstract), the system comprising: a fluid conductor (chest tube (18)) configured to provide fluid communication with a pleural space of a patient (in fluid communication with chest cavity of patient (12), see Paragraph [0016]); a pump head (selective flow device (22)); a collection vessel (canister (16)), the pump head being positioned along a route of fluid communication between the fluid conductor and the collection vessel (selective flow device (22) located between the canister and fluid conductor (18), see Figure 1); and a controller (32). However, Grziwa fails to teach a power unit detachably coupled to the pump head so as to impart rotational power to the pump head when coupled; and the controller operatively coupled to the power unit the controller being configured to: monitor a current draw associated with operation of the power unit, determine deviation between the current draw and a normal current draw, and in response to determining a deviation, provide an alarm signal.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (8/10/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        11 August 2022